                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DITRICT OF MISSOURI
                                 CENTRAL DIVISION


IN RE AHERN RENTALS, INC. “TRADE                            CERTIFICATE OF SERVICE
SECRET” LITIGATION
                                                             Case No. 2:20-md-02945-BP

                                                   (THIS DOCUMENT RELATED TO THE
                                                   MCCORMAC ACTION ONLY,
                                                   Case No. 2:19-cv-01003)


       I HEREBY CERTIFY that on the 9th day of February, 2021, and in compliance with L.R.

26.3(b), Plaintiff Ahern Rentals, Inc., in the matter entitled Ahern Rentals, Inc. v. Michelle

McCormac and EquipementShare.com, Inc., pending in the U.S. District Court for the District of

Utah, Case No. 2:19-cv-01003, served Plaintiff’s Answers and Objections to Defendant

EquipmentShare.com, Inc.’s Second Set of Requests for Production of Documents and Plaintiff’s

Answers and Objections to Defendant EquipmentShare.com, Inc.’s Second Set of Interrogatories

via electronic mail upon the following counsel of record:

       Austin Egan
       STAVROS LAW P.C.
       8915 S. 700 E., Ste. 202
       Sandy, UT 84070
       Austin@stavroslaw.com
       Counsel for Defendant Michelle McCormac

       Perry S. Clegg
       Andrea Kelly
       KUNZLER BEAN & ADAMSON, PC
       50 W Broadway, Suite 1000
       Salt Lake City, UT 84101
       pclegg@kba.law
       akelly@kba.law




         Case 2:20-md-02945-BP Document 237 Filed 02/09/21 Page 1 of 2
        Michael E. Brewer
        BAKER MCKENZIE LLP
        Two Embarcadero Center, Suite 1100
        San Francisco, California 94111
        Michael.Brewer@bakermckenzie.com

        Mark D. Taylor
        BAKER MCKENZIE LLP
        1900 North Pearl, Suite 1500
        Dallas, Texas 75201
        Mark.taylor@bakermckenzie.com

        Counsel for Defendant Equipmentshare.com Inc.

        Goli Rahimi
        Attorney, Employment & Compensation
        Baker & McKenzie LLP
        300 East Randolph Street, Suite 5000
        Chicago, IL 60601 United States
        goli.rahimi@bakermckenzie.com


        DATED this 9th day of February, 2021.

                                             RAY QUINNEY & NEBEKER


                                             /s/ Gregory S. Roberts
                                             Gregory S. Roberts
                                             Attorneys for Plaintiff
1529870v.3




                                                2

             Case 2:20-md-02945-BP Document 237 Filed 02/09/21 Page 2 of 2
